UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    18-CR-713 (JMF)
                                                                       :
NKANGA NKANGA,                                                         :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, District Judge:

        On April 2, 2020, the Defendant, Dr. Nkanga Nkanga, filed a letter motion raising a third set of

arguments for release. See ECF No. 94 (“Motion”) & 95 (“Def. Mem.”). In particular, Dr. Nkanga

moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and for temporary release under

18 U.S.C. § 3622. The Government opposes both requests. See ECF No. 97.

        The parties are hereby ordered to submit supplemental briefs, not to exceed ten pages and to be

filed no later than noon on April 6, 2020, addressing the following questions:

    1. Whether the Court has authority to excuse Dr. Nkanga’s failure to exhaust for the reasons
       described in Mathews v. Eldridge, 424 U.S. 319 (1976) and its progeny. See Smith v. Berryhill,
       139 S. Ct. 1765, 1773-74 (2019) (suggesting that the Eldridge line of cases survives Ross v.
       Blake, 136 S. Ct. 1850 (2016)); see also Bowen v. City of New York, 476 U.S. 467 (1986); New
       York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990). In particular, whether the Eldridge line of
       cases applies to Section 3582(c); whether the exhaustion requirement in Section 3582(c) is
       excusable only if the relief sought is collateral; whether this motion is collateral in light of the
       fact that Dr. Nkanga seeks relief distinct from the relief sought from the Bureau of Prisons
       (“BOP”); and whether “[t]he purposes of exhaustion would not be served” by enforcing the
       exhaustion requirement. Bowen, 476 U.S. at 484.

    2. Whether, in evaluating the question of exhaustion, the Court may look to Title VII’s
       requirement that a person aggrieved by discrimination first petition the EEOC to sue on his or
       her behalf before seeking relief directly in court. See 42 U.S.C. § 2000e-5(f)(1); see also
       Francis v. City of N.Y., 235 F.3d 763, 768 (2d Cir. 2000) (holding that “presentation of a Title
       VII claim to the EEOC is not a jurisdictional prerequisite, but only a precondition to bringing a
       Title VII action that can be waived by the parties or the court” (emphasis added) (internal
       quotation marks and alterations omitted)); Fernandez v. Chertoff, 471 F.3d 45, 58 (2d Cir.
       2006) (“[C]ourts may, in their discretion, waive administrative exhaustion requirements under
       circumstances where the administrative remedy is inadequate because the agency cannot

                                                             1
       provide effective relief.”); Rein v. McCarthy, No. 19-842-cv, 2020 WL 1042220, at *1 (2d Cir.
       Mar. 4, 2020) (summary order) (reaffirming that principle after Ross v. Blake).

   3. Whether the Court’s power to “reduce” a term of imprisonment pursuant to 18 U.S.C.
      § 3582(c), the compassionate release statute, includes the power to craft a new sentence that
      would, in effect, allow Dr. Nkanga to be released from custody (subject to any appropriate
      conditions) until the threat posed by COVID-19 has subsided and then remanded to serve
      additional imprisonment of a length not to exceed the amount of time then remaining on his
      sentence?

   4. Whether, pursuant to 18 U.S.C. § 3622, the “furlough” statute, a temporary release can exceed
      thirty days in duration or be renewed or extended.

   5. Assuming arguendo that the decision of whether to release an inmate pursuant to Section 3622
      is committed to the sole discretion of the BOP, whether a decision denying such relief is
      judicially reviewable in any way, including but not limited to a petition for writ of habeas
      corpus, a petition under the All Writs Act, or any other action and, if so, whether such a
      proceeding would have to be brought in the district of confinement. See, e.g., Santos v. United
      States, No. 12-CV-4836 (DLI), 2013 WL 1952509, at *1 (E.D.N.Y. May 10, 2013) (holding
      that the defendant “must first request a furlough” from the BOP, and then “may seek judicial
      review” of a denial “by filing a petition for a writ of habeas corpus” in the “federal district
      where the petitioner is incarcerated”); Zucker v. Menifee, No. 03-CV-10077 (RJH), 2004 WL
      102779, at *11 (S.D.N.Y. Jan. 21, 2004) (issuing a writ of mandamus under the All Writs Act
      requiring the BOP to reconsider its determination under 18 U.S.C. §§ 3621 and 3624 and
      reserving the right to “grant a writ of habeas corpus if respondent fails to comply”).

       Finally, in conjunction with its supplemental submission, the Government shall file a sworn

declaration from a responsible officer of the BOP setting forth a firm date by which the BOP will reach

a decision on Dr. Nkanga’s pending applications, mindful that each day that passes exposes Dr.

Nkanga to more peril and that, under the circumstances, awaiting the “lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility” may result in irreparable harm. 18 U.S.C.

§ 3582(c)(1)(A).

       The parties are advised that the Court is entering a similar order in United States v. Roberts, 18-

CR-528 (JMF).


       SO ORDERED.


Dated: April 3, 2020                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
                                                   2
